Citation Nr: 1116459	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO. 05-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from January 1955 to June 1974. His awards and decorations included the Combat Action Ribbon, the Purple Heart Medal, and the Navy Cross. The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was the subject of a Board remand dated in November 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death. The Veteran's death certificate indicates that he died in 2004 as a result of an immediate cause of bleeding (erosion of vessels by tumor), due to or as a consequence of metastases to groin nodes, due to or as a consequence of carcinoma of the foreskin/penis.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312. 

Attached to an April 2011 Written Brief Presentation, the appellant's representative provided an information sheet from the Medscape Internet site regarding the etiology and risk factors for penile cancer, written by Dr. Stanley A. Brosman, MD, practicing in urology. The technical and specialized terminology of the information appears to have been written for a physician audience. The appellant's representative requested that the appellant's claim matter be remanded to the RO/AMC to obtain a medical opinion in light of the medical information written by Dr. Brosman, and with consideration of all of the Veteran's service-connected disabilities and the multiple genitourinary findings in the service treatment records.

The Board notes that the representative did not waive initial consideration of this new evidence by the Agency of Original Jurisdiction, but rather directly requested that the matter again be remanded and that a medical opinion be provided by an appropriate specialist such as an oncologist or urologist. From Dr. Brosman's Medscape article it does appear that penile cancer is a condition most appropriately addressed by a medical specialist familiar with the causes and risk factors for the condition. The Board finds reasonable the representative's concern that past VA examination reports do not on their face demonstrate or otherwise reflect adequate expertise on the part of the reviewing clinicians.

As contended by the appellant's representative, there several are positive urological findings in the service treatment records that have not been acknowledged by VA reviewing physicians. The Board does not have the medical expertise to determine whether these in-service findings are etiologically related to the Veteran's fatal penile cancer. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is not competent to supplement the record with its own unsubstantiated medical conclusions, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion to support its ultimate conclusions). Further consistent with the concerns of the appellant's representative, the Board notes that the December 2006 and August 2010 VA medical opinions provided in this matter do not reference any service treatment record or post-service record of treatment.

In consideration of the above, the Board will remand this matter to the RO/AMC for a VA medical opinion that demonstrates adequate consideration the Veteran's service treatment records, service-connected disabilities and circumstances of service, as well as adequate expertise on the part of the reviewing physician. See 38 C.F.R. § 5103A(d); 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1. The claims file will be forwarded to a specialist physician such an oncologist or urologist for the purpose of preparing a medical opinion as to whether disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.

The following considerations will govern the medical opinion:

(a) The claims file and a copy of this remand will be made available to the reviewing physician, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The reviewing physician will state his area of medical specialty. If the reviewing physician is not a urologist or an oncologist the physician will state his or her experience and training in the treatment and diagnosis of penile cancer.





(c) The reviewing physician will review the claims file and set forth the cause or causes of the Veteran's death.

(d) The reviewing physician will review the service treatment records and terminal treatment records and provide a medical opinion as to whether disease or injury related to the Veteran's period of active service, singly or in combination, caused or contributed substantially or materially to the Veteran's death.

The physician is advised of the following circumstances and incidents of treatment of the Veteran's period of service from January 1955 to June 1974:

(i) Treatment for severe abdominal pain experienced on August 22, 1962, resulting in hospitalization for renal calculus found not to have existed at the time of entry into service, and including a finding of marked meatus stricture.

(ii) Treatment for pain with constricted urethral meatus on April 6, 1970. 

(iii) A transurethral manipulation, calculus, left, and Meatotomy, urethral, performed on April 24, 1970, with left flank tenderness and moderate obstruction of the left collecting system down to the level of the ureterovesicle junction after the surgery.

(iv) A tuberculin test conversion as described in a clinical record dated June 1, 1971.

(v) A history of right flank discomfort for the past 2 to 3 months as described during treatment on February 22, 1973, with urinalysis performed and findings reported on that date, and diagnosis of urinary tract infection and rule out calculus. 

(vi) Pain in the flank experienced on February 27 to February 28, 1973, with e. coli infection treated with antibiotics.

(vii) Urological illness as noted at urological consultation on April 11, 1973.

(viii) Urological illness noted urological consultation March 27, 1974.

(ix) Findings at an IVP performed on March 29, 1974, with diagnosis of possible prostatic calculi and incomplete bladder emptying.

x) Results of urinalysis performed on April 19, 1974.





xi) Left ureterolithiasis. The Veteran was granted service connected for left ureterolithiasis during his lifetime. 

xii) Exposure to asbestos. The Board finds the Veteran's reports during his lifetime of exposure to asbestos while performing welding duties during active service to be credible. A description may be found in his Application for Compensation or Pension received in May 2004.

xiii) Exposure to certain herbicide agents to include Agent Orange. Such exposure is presumed and is consistent with the circumstances of the Veteran's combat service as a patrol officer in the inland waterways of Vietnam.

xiv) Diabetes mellitus. The Veteran was service-connected for diabetes mellitus at the time of his death, as a consequence of his exposure to Agent Orange during active service.

(e) The examiner is further referred to a medical summary of the etiology and risk factors for penile cancer as provided by the appellant's representative in April 2011.

(f) In all conclusions, the reviewing physician must identify and explain the medical basis or bases, with identification of the evidence of record. The reviewing physician  is to specifically address in his or her conclusion the purpose of the examination-to determine whether disease or injury related to service (i.e., that began during, chronically worsened during, or is a result of any incident of service), either singly or in combination, caused or contributed substantially or materially to the Veteran's death.

(g) The examiner is requested to provide a complete rationale for his or her opinion based on his or her clinical experience, medical expertise, and established medical principles. 

2. Readjudicate the issue on appeal. If the benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


